Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The Amendment filed 11/5/2021 has been entered. Claim 1 remain pending in the application.  Claims 2-20 are new. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/9/2021. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 5 recites “the second reservoir”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the second hydraulic reservoir”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18 and 19 are directed to a version of the invention which is disclosed as having an adhesive means that is a transdermal patch, and that the needle extends through the adhesive means/transdermal patch. AND a needle that extends through the transdermal patch.
Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 18 and 19 are directed to a version of the invention which is disclosed as having an adhesive means that is a transdermal patch, and that the needle extends through the adhesive means/transdermal patch. However, the Examiner cannot find any support for this configuration of the device in the specification or drawings. At best, the specification (at paragraph 82) and Fig. 5 describe/show the transdermal patch embodiment as being a microneedle array, rather than a transdermal patch AND a needle that extends through the transdermal patch. This is not enabling disclosure for the adhesive means being a transdermal patch and that the needle extends through the adhesive means.                                                                                                                                                                                             
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one or more springs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is most likely a typographical mistake with regard to the 
Claim 10 recites the limitation "the hydraulic pump chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hydraulic pump chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-7 and 12-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,492,534 to Athayde et al.
Regarding claim 1, Athayde et al. discloses a hydraulically actuated fluid delivery system (Fig. 5) for sustained delivery (cols. 15-16, lines 61-13) of a liquid component (pumped fluid or infusate 5), comprising: 
a pump chamber (pressure transmitting pouch 3), and a fluid storage chamber (infusate pouch 4) having an orifice (outlet 6) and being functionally connected to said pump chamber by a moveable barrier (walls of pouches 3 and 4); 
a first hydraulic fluid reservoir (driving medium component 26) for storing a first, high viscosity, hydraulic fluid (driving medium 2 is a high viscosity hydraulic fluid, such as stable liquids such as glycerol, silicone oil, mineral oil, and the like; col. 15, lines 47-49), said first hydraulic fluid reservoir (driving 
a first actuator (plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64) functionally connected to said first hydraulic fluid reservoir (driving medium component 26, by way of plunger 25) to cause said first hydraulic fluid (driving medium 2) to flow into said pump chamber (pressure transmitting pouch 3) through said restrictor (rate control means 11)(see Fig. 5), thereby expanding a volume of said pump chamber (pressure transmitting pouch 3), displacing said moveable barrier (the walls of pouches 3 and 4) and causing a quantity of said liquid component (pumped fluid or infusate 5) stored in said fluid storage chamber (infusate pouch 4) to be delivered at a sustained rate (cols. 15-16, lines 61-13, the springs of the mechanical motive force 24 are constant force/rate springs); and 
an adhesive means for affixing the fluid delivery system to the skin of a patient (col. 11, lines 53-55).
Regarding claim 3, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that the pump chamber (pressure transmitting pouch 3) is parallel to the fluid storage chamber (infusate pouch 4) (see Fig. 5, parallel to one another relative to the interface between pouches 3 and 4).
Regarding claim 4, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that the pump chamber (pressure transmitting pouch 3) is parallel to the first hydraulic fluid reservoir (driving medium component 26) (see Fig. 5, parallel to one another relative to an axis formed on rate control meals 11). 
Regarding claim 5, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that the first actuator comprises one or more springs (the first actuator is defined as plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64). 
Regarding claim 6, Athayde et al. discloses the claimed invention as discussed above concerning claim [[1]] 5, and Athayde et al. further discloses that the one or more springs each has a 
Regarding claim 7, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that said pump chamber (pressure transmitting pouch 3) and said fluid storage chamber (infusate pouch 4) are both within a compartment (compartment formed by housing 7; see Fig. 5). 
Regarding claim 12, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that said restrictor (rate control means 11) comprises an aperture having a selected size (col. 13, lines 10-22 disclose how the rate control means 11 is a valve, and how the flow rate is controlled by adjusting the cross-section of an aperture formed therein).
Regarding claim 13, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that the liquid component (pumped fluid or infusate 5) is a solution of a medicament (insulin; claim 6).
Regarding claim 14, Athayde et al. discloses the claimed invention as discussed above concerning claim 13, and Athayde et al. further discloses that the medicament is insulin (claim 6). 
Regarding claim 15, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that  the device administers infusate at a sustained rate (cols. 15-16, lines 61-13), which can be over a period of two hours to seven days (col. 16, lines 57-59).
Regarding claim 16, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, and Athayde et al. further discloses that the sustained rate is constant (cols. 15-16, lines 61-13).
Regarding claim 17,
Regarding claim 20, Athayde et al. discloses a method of delivering the liquid component to a user using the fluid delivery device of claim 1, and Athayde et al. further discloses the steps of:
applying the adhesive means, from the fluid delivery system, to a skin of the user to attach the fluid delivery system to the skin of the user (col. 11, lines 53-55);
piercing the skin of the user using a needle (needle 9) for receiving the quantity of the liquid component (pumped fluid or infusate 5) from the fluid storage chamber (infusate pouch 4) (see Fig. 5);
and actuating the first actuator (plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64) to cause the quantity of said liquid component (pumped fluid or infusate 5) stored in the fluid storage chamber (infusate pouch 4) to be delivered at a sustained rate through the needle (needle 9) to the user (col. 15, lines 42-47 and col. 16, lines 9-12 and see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Athayde et al. in further view of U.S. Patent No. 5,785,688 to Joshi et al., in further view of US. Publication No. 2002/0123740 to Flaherty et al.
Regarding claim 2, Athayde et al. discloses the claimed invention as discussed above concerning claim 1, but Athayde et al. does not expressly state that the adhesive means comprises a transdermal patch. 
Joshi et al. teaches that it is known in the art instead of using a dispensing needle to deliver the liquid, a fluid delivery device can use a transdermal patch (col. 11, lines 1-3). 
Flaherty et al. teaches that it is known that transdermal patches are adhesive (paragraph 13). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have swapped the needle of the delivery device of Athayde et al. for an adhesive transdermal patch, as taught by Joshi et al. (and Flaherty et al.) since a delivery/dispensing needle and a transdermal patch are known equivalents in the relevant art (col. 11, lines 1-3 of Joshi et al.). 

Claims 8-9 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Athayde et al.
Regard claim 8, the embodiment of Fig. 5 of Athayde et al. discloses the claimed invention as discussed above concerning claim 1, but the embodiment of Fig. 5 of Athayde et al. does not expressly teach a second hydraulic reservoir having second hydraulic fluid and fluidly coupled with the pump chamber, independent of the first hydraulic reservoir; and a second actuator coupled to the second hydraulic reservoir, wherein the second reservoir is configured for providing a bolus delivery of the liquid component stored in the fluid storage chamber at predetermined intervals.
However, a second embodiment of Athayde et al. shown in Fig. 7 teaches a second hydraulic reservoir (supplemental driver’s medium reservoir 50) having second hydraulic fluid (supplemental driver’s medium) and fluidly coupled with the pump chamber (pressure transmitting pouch 3) (see Fig. 7), independent of the first hydraulic reservoir; and a second actuator (user-activated pump 40) coupled to the second hydraulic reservoir (supplemental driver’s medium reservoir 50) (see Fig. 7) , wherein the second hydraulic reservoir (supplemental driver’s medium reservoir 50) is configured for providing a bolus delivery of the liquid component (pumped fluid or infusate 5) stored in the fluid storage chamber (infusate pouch 4) (col. 16, lines 34-38) at predetermined intervals (col. 16, lines 38-42 describe a lock-out mechanism which limits bolus delivery to a predetermined interval). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the hydraulically actuated fluid delivery system of the embodiment of Fig. 5 of Athayde et al. to include the bolus delivery mechanism embodiment of Athayde et al. shown in Fig. 7 in order to provide the system with a basal fluid delivery component (embodiment of Fig. 5) and a bolus fluid delivery component (embodiment of Fig. 7) (col. 16, lines 30-38). 
The Examiner has provided an Examiner’s Annotated Figure depicting the proposed modification of Athayde et al. below.
The modified device of Athayde et al. will hereinafter be referred to as the modified device of Athayde et al.

    PNG
    media_image1.png
    453
    738
    media_image1.png
    Greyscale



Regard claim 9, the modified device of Athayde et al. teaches the claimed invention as discussed above concerning claim 8, and the modified device of Athayde et al. further teaches that the second actuator (user-activated pump 40) is controllable independently of the first actuator (plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64).
Regard claims 10-11, the modified device of Athayde et al. teaches the claimed invention as discussed above concerning claims 8 and 9, respectively, but the modified device of Athayde et al. does not expressly teach that the second hydraulic reservoir is positioned between the second actuator and the hydraulic pump chamber. Rather, the embodiment of Fig. 7, from which the second hydraulic reservoir and the second actuator are taught,  are shown as being in the opposite configuration, with the second  
However, the Examiner is of the position that the second actuator (user-activated pump 40) and the second hydraulic reservoir (supplemental driver’s medium reservoir 50) can be reversed in position, similar to how the first hydraulic fluid reservoir (driving medium component 26) is positioned relative to the first actuator (plunger 25 and mechanical motive force 24) (see Fig. 5), resulting in the second hydraulic reservoir (supplemental driver’s medium reservoir 50) being positioned between the second actuator (user-activated pump 40) and the hydraulic pump chamber (pressure transmitting pouch 3) as claimed. A mere reversal of the essential working parts of a device involves only routine skill in the art, and Athayde et al. already teaches a similar configuration is possible (in Fig. 5). MPEP 2144.04(VI)(A).

Claim Rejections – Prior Art
The Examiner notes that no art rejection has been made for claims 18-19 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 112(a)/1st paragraph rejection has been resolved by the Applicant.

Response to Arguments
Applicant’s arguments with respect to the claim(s) dated 11/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783